Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Authorization for this examiner’s amendment was given in an interview with Pejman Yedidsion on 01/28/2022.
Claims 1, 2, 4, 5, 7, 8 and 10-21 are allowed as amended:

Claim 1 (Currently Amended): A system comprising a computing device, and a complete set of user equipment including a first user equipment and one or more other user equipment:
wherein the first user equipment comprises a processor and addressable memory, the processor configured to:
collect a set of attributes associated with the first user equipment and other user equipment on a continual basis and over a period of time to generate a history of other user equipment that have been in a proximate vicinity;
store the collected set of attributes locally on the first user equipment prior to an occurrence of a triggering event;
validate a digital media via performing a facial detection check on the digital media to determine whether any faces are present in the digital media; and
transmit, to the computing device, the set of attributes associated with the first user equipment based on whether the facial detection check determined faces are present in the digital media and the occurrence of the triggering event;
wherein the computing device comprises a processor and addressable memory, the processor configured to:
receive, from the first user equipment, the transmitted set of attributes; and
transmit the set of attributes associated with the first user equipment and other user equipment to one or more other user equipment;
wherein each of the one or more other user equipment comprises a processor and addressable memory, the processor configured to:

store the collected set of attributes locally on the each of the one or more other user equipment;
receive, from the computing device, the transmitted set of attributes associated with the first user equipment and other user equipment;
determine whether there is a successful match, the successful match indicating that the first user equipment was in a proximity of the one or more other user equipment, wherein the successful match determination is via matching at least one attribute of the received set of attributes associated with the first user equipment and other user equipment with at least one locally stored attribute on the one or more other user equipment; and
transmit a signal to the computing device based on the successful match thereby only the set of attributes associated with the digital media is transmitted to the computing device, wherein the set of attributes associated with each user equipment and other user equipment comprises: GPS trail which includes a series of locations where each location in time is where each user equipment was present, Bluetooth history which includes a list of Bluetooth IDs of devices proximate to each user equipment over a period of time, and Wi-Fi network IDs of devices proximate to and or connect to by each user equipment; and
wherein the processor of the computing device is configured to:
determine a subset of one or more user equipment from the complete set of user equipment based on receiving the signal indicating that a successful match was determined; and 
transmit the digital media file to the determined subset of one or more user equipment for performing facial recognition locally.

Claim 2 (Previously Presented): The system of claim 1, wherein the computing device is further configured to: transmit a notification to the determined subset of one or more user equipment.

Claim 3 (Cancelled)

Claim 4 (Currently Amended): The system of claim 1
	
Claim 5 (Currently Amended): The system of claim 1

Claim 6 (Cancelled)
 
Claim 7 (Original): The system of claim 1, wherein the first user equipment and the complete set of user equipment store the set of attributes associated with each user equipment locally on the specific user equipment.

Claim 8 (Original): The system of claim 1, wherein the set of attributes comprise data collected over a predetermined period of time, and the transmission of the set of attributes is on a continual basis based on a predetermined interval of time.

Claim 9 (Cancelled)
 
Claim 10 (Original): The system of claim 1, wherein the successful comparison is further based on receiving a matching score and the matching score for a user associated with the user equipment being above a threshold value.

Claim 11 (Currently Amended): A device comprising: 
a processor and addressable memory, the addressable memory comprising a set of one or more rules, wherein the device is in communication with a first user equipment having a processor and addressable memory and one or more other user equipment each having a processor and addressable memory, and wherein the processor is configured to:
 based on whether a facial detection check on a digital media associated with the set of attributes determined that faces are present in the digital media;
transmit the received set of attributes associated with the first user equipment to one or more other user equipment;
receive, from at least one user equipment of the one or more other user equipment, a signal based on a determined successful match, wherein the determination is based on whether there is a successful match, the successful match indicating that the first user equipment was in a proximity of the one or more other user equipment, wherein the determination is via matching, by at least one user equipment of the one or more other user equipment, at least one attribute of the received set of attributes associated with the first user equipment with at least one locally stored attribute on the one or more other user equipment; 
determine a subset of one or more user equipment from the complete set of user equipment based on receiving the signal from the user equipment indicating a successful match was determined; and 
transmit the digital media file to the determined subset of one or more user equipment for performing facial recognition locally.
Claim 12 (Previously Presented): The device of claim 11, wherein the set of attributes comprises: GPS location data, GPS trail, scanned for and detected Bluetooth ID of user devices proximate to the first user equipment, list of Bluetooth IDs of devices proximate to the first user equipment over a period of time, and scanned for and detected Wi-Fi network ID associated with each user equipment.

Claim 13 (Original): The device of claim 12, wherein the determination of matching attributes for each user equipment is based on comparison of each of the set of attributes associated with each user equipment.

Claim 14 (Previously Presented): The device of claim 11, wherein the computing device is further configured to:
transmit, to the one or more other user equipment, a notification based on the one or more other user equipment signaling that the transmitted attributes associated with 

Claim 15 (Previously Presented): The device of claim 11, wherein the computing device is further configured to:
receive, from the one or more other user equipment, a set of attributes associated with the one or more other user equipment, wherein the set of attributes comprise data collected over a predetermined period of time, and wherein the transmission of the set of attributes is on a continual basis based on a predetermined interval of time.

Claim 16 (Previously Presented): A method comprising:
transmitting, by a first user equipment comprising a processor and addressable memory, a set of attributes, wherein the set of attributes comprise data collected over a predetermined period of time;
validating, by the first user equipment, a digital media via performing a facial detection check on the digital media to determine whether any faces are present in the digital media
receiving, by a computing device comprising a processor and addressable memory, the transmitted set of attributes from the first user equipment based on whether the facial detection check on a digital media associated with the set of attributes determined that faces are present in the digital media;
associating, by the computing device, the received set of attributes with the first user equipment, wherein the associated set of attributes is stored in a data store; 
transmitting, by the computing device to a set of one or more other user equipment, the set of attributes associated with the first user equipment; 
receiving, by each of the user equipment in the set of one or more other user equipment, the set of attributes associated with the first user equipment;
determining, by each of the user equipment in the set of one or more other user equipment, whether there is a successful match, the successful match indicating that the first user equipment was in a proximity of the one or more other user equipment, wherein the determination is via matching at least one attribute of the received set of attributes associated with the first user equipment with at least one locally stored attribute on the one or more other user equipment;

receiving, by the computing device, the signal indicating whether a match was found to determine whether at least one of the attributes of the set of attributes associated with the first user equipment is the same as a locally stored attribute associated with the one or more other user equipment;
determining, by the computing device, a subset of one or more user equipment from a complete set of user equipment based on the received signal; and 
transmitting the digital media file to the subset of one or more user equipment for performing facial recognition locally.

Claim 17 (Previously Presented): The method of claim 16, wherein the set of attributes comprises: GPS location data, GPS trail, scanned for and detected Bluetooth ID of other user devices proximate to the first user equipment, list of Bluetooth IDs of devices proximate to the first user equipment over a period of time, and scanned for and detected Wi-Fi network ID associated with each user equipment.

Claim 18 (Original): The method of claim 17, wherein the determining matching data points for each user equipment is based on comparing each of the set of attributes associated with each user equipment.

Claim 19 (Previously Presented): The method of claim 16, further comprising:
transmitting, by the computing device, a notification to the determined subset of one or more user equipment.

Claim 20 (Previously Presented): The method of claim 16, further comprising:
receiving, by the computing device from the one or more other user equipment, a set of attributes associated with the one or more other user equipment, wherein the set of attributes comprise data collected over a predetermined period of time, and wherein the transmission of the set of attributes is on a continual basis based on a predetermined interval of time.

Claim 21 (Previously Presented): The system of claim 1, wherein the successful match indicating that the first equipment was in proximity of the one or more other user equipment is over a prior specified period of time.

The following is an examiner’s statement of reasons for allowance: The claims as amended recite a system for sharing media between mobile devices based on proximity of other mobile devices based at least on bluetooth IDs and presence of users media store in the mobile device. The claims recite a set of steps performed that as summarized include a first mobile device locally performing facial recognition to identify uses in a media item and sending to the server device attributes such as bluetooth IDs of the mobile devices in proximity. Such attributes are then sent to the other mobile devices of other user s. Such other devices receive such attributes and locally verify proximity by determining if a match between the attributes sent by the server and the attributes of devices the other devices have locally detected and stored. If a match exists the confirmation of the first device and the other devices’ proximity is confirmed as well as the presence of the users of the first device and other devices in the media captured by the first device. Elements of the claim are previously recited are taught as presented in the final office action. Additionally, prior art such as Gordon teaches a mobile device performing local facial recognition on images. However Gordon does not teach sending of attribute of devices of users determined via facial recognition. The examiner could find no prior art that in combination or alone would teach the entirely of the independent claims as amended. Therefore the examiner concludes that claims 1, 2, 4, 5, 7, 8 and 10-21 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM Y. CHANG whose telephone number is (571)270-5938.  The examiner can normally be reached on Monday - Thursday from 9am to 5pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Philip Chea , can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TOM Y CHANG/
Primary Examiner, Art Unit 2456